Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 22, 1977, convicting her of manslaughter in the second degree, upon her guilty plea, and sentencing her to an indeterminate term of imprisonment with a maximum of 10 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a five-year period of probation. As so modified, judgment affirmed and case remanded to the Criminal Term to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). Based upon the facts and circumstances of this case, the sentence as reduced is adequate. Hopkins, J. P., Latham, Hargett and Suozzi, JJ., concur.